In a proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Department of Correctional Services which disciplined petitioner by imposing a penalty of 60 days’ keeplock and loss of 90 days’ good time, the appeal is from a judgment of the Supreme Court, Westchester County (Jiudice, J.), entered May 31, 1984, which annulled the determination and restored petitioner to his prior status, including restoration of lost good time. The appeal brings up for review so much of an order of the same court, dated August 2, 1984, as, upon granting reargument, adhered to the original determination.
Appeal from the judgment entered May 31, 1984 dismissed, without costs or disbursements. Said judgment was superseded by the order granting reargument.
Order dated August 2, 1984 reversed, insofar as reviewed, on the law, without costs or disbursements, judgment entered May 31, 1984 vacated, determination confirmed and proceeding dismissed on the merits.
Petitioner was disciplined for the violation of a departmental rule while incarcerated at Taconic Correctional Facility. Previously, at another facility, he received a copy of the Departmental Rule Guide, in which it is stated that the rules are applicable to all New York State correctional facilities. Therefore, he was subject to discipline for a violation of these rules (Correction Law § 138 [5]; see, Matter of Saunders v Smith, 99 AD2d 671). Mollen, P. J., Bracken, Brown and Rubin, JJ., concur.